LASER INDUCED SEALING OF CONCENTRICALLY LAYERED MATERIALS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed September 16, 2022, was received.  Claims 24, 27, 29-30, 40-42, and 44 were amended.  Claims 23, 28, 31, 39, 43, and 45 were canceled.  Claims 59-72 were added.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued March 18, 2022.
 
Claim Objections
The objection to claim 42 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 27, 29-30, 40, and 44 as being anticipated by Kobayashi et al. (US 2010/0096388) are withdrawn because the claims have been amended.

Claim(s) 44, 62, 64, 66, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merdan et al. (US 2003/0015284).
Regarding claim 44, Merdan et al. teach a method of making a connection (Abstract), comprising: providing a first layer (catheter shaft 14); concentrically disposing a second layer dilatation balloon 10) about said first layer 14 (Fig. 1A; [0079]); generating a laser-induced seal between portions of said first and second layers 14, 10: wherein said laser-induced seal provides a fluid-tight engagement between said first and second layers 14, 10; and configuring said laser-induced seal to have a color (unshaded area 20) which differs from the color of a second layer external surface of said second layer 10, said color resulting from generation of said laser-induced seal (Fig. 1B; [0027, 0079-0080]).
Regarding claim 62, the method further comprises concentrically disposing said second layer 10 about said first layer 14 to position a portion of a first layer external surface of said first layer 14 adjacent to a portion of a second layer internal surface of said second layer 10 (Fig. 1A; [0079]).
Regarding claim 64, the method further comprises generating said laser-induced seal between at least a first layer external surface of said first layer 14 and a second layer internal surface of said second layer 10 (Fig. 1B; [0027, 0079-0080]).
Regarding claim 66, Merdan et al. teach that, in one embodiment, said first layer (catheter shaft 45) is incorporated into a first conduit  and said second layer (tube 55) is incorporated into a second conduit (Fig. 4A-D; [0082]).
Regarding claim 72, said laser-induced seal is distinguishable from said second layer external surface (Fig. 1B; [0027, 0079-0080]).

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 24, 37-39, and 42 as being unpatentable over Kobayashi et al. and additional references are withdrawn because the claims have been amended.

Claim 60 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merdan et al. as applied to claims 44, 62, 64, 66, and 72 above, and further in view of either one of Porreca, Jr. (US 2011/0098660) or Orlowski (US 2012/0143132).
Regarding claim 60, Merdan et al. teach that said first and second layers 14, 10 are formed from corresponding first and second materials which may include a thermoplastic elastomer (e.g., thermoplastic polyurethane), polypropylene, polypropylene derivatives, polyethylene, and polyethylene derivatives [0034, 0085].  Further, it is known in the art to make the components of catheter balloons like that taught by Merdan et al. from polyolefin elastomer, polyvinylidene fluoride, polycarbonate, and acrylonitrile butadiene styrene, as evidenced by Porreca, Jr. [0077] and Orlowski ([0112]; claim 34).  Thus, it would have been obvious to one of ordinary skill in the art to form the first and second layers 14, 10 from corresponding first and second materials selected from the claimed group.
Regarding claim 69, Merdan et al. teach that the method further comprises combining said first and second materials to generate said laser-induced seal [0070-0071, 0079-0080].
Regarding claim 70, Merdan et al. teach that the method further comprises fusing said first and second materials to generate said laser-induced seal [0070-0071, 0079-0080].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 24, 27, 29-30, 37-38, 40-42, 59, 61, 63, 65, 67-68, and 71 are found allowable for incorporating the allowable subject matter indicated in the Office action issued March 18, 2022, and because the prior art does not teach a method of making a connection as claimed in which said laser-induced seal is configured to comprise a protrusion which outwardly extends from a second layer external surface of said second layer, said protrusion resulting from generation of said laser-induced seal.
 
Response to Arguments
Applicant's arguments filed September 16, 2022, have been fully considered.  With respect to independent claims 41 and 42, Applicant’s arguments are persuasive; these claims and their dependent claims are indicated as allowable.  Applicant’s arguments with respect to claims 44 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745